Citation Nr: 1806554	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-31 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and 
Pension Management Center, St. Paul, Minnesota


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C. § 1318. 

2.  Entitlement to death pension.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel
INTRODUCTION

The Veteran appears to have served on active duty from December 1972 to November 1974.  It also appears as though the Veteran is deceased.  However, formal documentation of the Veteran's service dates and date of death is not associated with the record.

The Appellant asserts that she is the Veteran's surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 decision by the Department of Veterans Affairs (VA) Regional Office and Pension Management Center (RO) in St. Paul, Minnesota.

In May 2017, the Appellant testified before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with claims file.

The appeal is remanded to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board is unable to locate important documents necessary for proper adjudication of the Appellant's claims.  Consequently, the Board finds that the record is incomplete and, thus, a remand is warranted for further development.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must provide the Appellant the appropriate forms for appointing representation, including a list of accredited representatives and service organizations.  The Appellant must be afforded a reasonable period of time to respond.  If the Appellant submits a VA Form 21-22 in favor of an accredited representative or service organization, the appointed representative or service organization must be provided with an opportunity to review the case and submit a VA Form 646, Statement of Accredited Representative. 

2.  The AOJ must ensure that all of the relevant documents and evidence has been associated with the claims file, including, but not limited to, the Veteran's DD 214, the Veteran's certificate of death, the underlying September 2013 decision, the marriage certificate, and the divorce decree.

3. The AOJ must then request that the Appellant submit or identify any relevant evidence not already associated with the claims file, especially any documentation that helps establish that her and the Veteran's relationship qualified as a common law marriage under the laws of the State of Texas (or any State or Commonwealth) at the time of the Veteran's death.   The AOJ must undertake efforts to obtain any identified evidence.

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claims must be re-adjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Appellant and to her representative, if one is appointed.  After the Appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veteran'' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

